Burke, J., dissenting: Paragraph 4 of Supreme Court Rule 36 provides that the motion to strike the record shall be supported by an affidavit showing' not only that the matter complained of is not properly authenticated, but that it is, in fact, incorrect, and that injury will result to the objecting party because of its inclusion, and that unless a motion is made in the manner required by the rule, the record shall be deemed to be correct. Paragraph 2 of section 74 of the Civil Practice Act [Ill. Rev. Stat. 1939, ch. 110, § 198; Jones Ill. Stats. Ann. 104.074] provides that the trial court record shall include every writ, pleading, motion, order, affidavit and other document filed or entered in the cause, and all matters before the trial court which shall be certified as part of the record by the judge thereof, and that all matters in the trial court record actually before the court on appeal, shall be considered by the court for all purposes, but if not properly authenticated the court may order such further authentication as it may deem advisable. Subparagraph c of paragraph 1 of section 92 of the Civil Practice Act [Ill. Rev. Stat. 1939, ch. 110, § 216; Jones Ill. Stats. Ann. 104.092] provides that the reviewing court may, in its discretion, and on such terms as it deems best, order or permit the record to be amended by correcting errors, or by adding matters which should have been included. I am of the opinion that under the liberal provisions of the Civil Practice Act and the rules adopted by the Supreme Court, we should pass on the points presented on the record, such record including, of course, the report of proceedings at the trial.